 2$2,    5HY -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH
             6KHHW5HYLVHGE\:$('



                                    81,7('67$7(6',675,&7&2857                                                                FILED IN THE
                                                                                                                            U.S. DISTRICT COURT
                                                                                                                      EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                                       Sep 12, 2019
       81,7('67$7(62)$0(5,&$                                             Judgment in a Criminal Case                     SEAN F. MCAVOY, CLERK
                                                                            )RUD3HWW\2IIHQVH
                  Y
        JORGE CASTANEDA-CUEVAS                                              &DVH1R 4:19-CR-6025-RMP-1
                                                                            8601R 17719-085
                                                                                                    Mark E. Vovos
                                                                                                    'HIHQGDQW¶V$WWRUQH\
 THE DEFENDANT:

 ✔ THE DEFENDANTSOHDGHG
 G                                          ✔JXLOW\ G QRORFRQWHQGHUHWRFRXQW V
                                            G                                                1 of the Information Superseding Indictment
 G THE DEFENDANTZDVIRXQGJXLOW\RQFRXQW V
 7KHGHIHQGDQWLVDGMXGLFDWHGJXLOW\RIWKHVHRIIHQVHV

 Title & Section                   Nature of Offense                                                    OffenseEnded                 Count
8 U.S.C. § 1325(a)(1)          Unlawful Entry into the United States                                     05/22/2019                    1s




        7KHGHIHQGDQWLVVHQWHQFHGDVSURYLGHGLQSDJHVWKURXJK                 4      RIWKLVMXGJPHQW
 G THE DEFENDANTZDVIRXQGQRWJXLOW\RQFRXQW V
 ✔ &RXQW V 1 of underlying Indictment
 G                                                             ✔LV
                                                               G            G DUHGLVPLVVHGRQWKHPRWLRQRIWKH8QLWHG6WDWHV

          ,WLVRUGHUHGWKDWWKHGHIHQGDQWPXVWQRWLI\WKH8QLWHG6WDWHVDWWRUQH\IRUWKLVGLVWULFWZLWKLQGD\VRIDQ\FKDQJHRIQDPH
 UHVLGHQFHRUPDLOLQJDGGUHVVXQWLODOOILQHVUHVWLWXWLRQFRVWVDQGVSHFLDODVVHVVPHQWVLPSRVHGE\WKLVMXGJPHQWDUHIXOO\SDLG,I
 RUGHUHGWRSD\UHVWLWXWLRQWKHGHIHQGDQWPXVWQRWLI\WKHFRXUWDQG8QLWHG6WDWHVDWWRUQH\RIPDWHULDOFKDQJHVLQHFRQRPLF
 FLUFXPVWDQFHV

 /DVW)RXU'LJLWVRI'HIHQGDQW¶V6RF6HF1R 1071                                                  09/11/2019
                                                                                              'DWHRI,PSRVLWLRQRI-XGJPHQW
 'HIHQGDQW¶V<HDURI%LUWK        1985

 &LW\DQG6WDWHRI'HIHQGDQW¶V5HVLGHQFH                                                           6LJQDWXUHRI-XGJH
 Unknown
                                                                            Hon. Rosanna Malouf Peterson       Judge, U.S. District Court
                                                                                                  1DPHDQG7LWOHRI-XGJH

                                                                                                     9/12/2019
                                                                                                             'DWH
$2,    5HY -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH
             6KHHW²,PSULVRQPHQW

                                                                                                         -XGJPHQW²3DJH       2   RI   4
 '()(1'$17 JORGE CASTANEDA-CUEVAS
 &$6(180%(5 4:19-CR-6025-RMP-1

                                                                   IMPRISONMENT

     7KHGHIHQGDQWLVKHUHE\FRPPLWWHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV%XUHDXRI3ULVRQVWREHLPSULVRQHGIRUDWRWDO
 WHUPRI
            Time served.




 G    7KHFRXUWPDNHVWKHIROORZLQJUHFRPPHQGDWLRQVWRWKH%XUHDXRI3ULVRQV




 ✔ 7KHGHIHQGDQWLVUHPDQGHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV0DUVKDO
 G

 G    7KHGHIHQGDQWVKDOOVXUUHQGHUWRWKH8QLWHG6WDWHV0DUVKDOIRUWKLVGLVWULFW
      G DW                                            G     DP       G    SP     RQ                                     
      G DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO

 G    7KHGHIHQGDQWVKDOOVXUUHQGHUIRUVHUYLFHRIVHQWHQFHDWWKHLQVWLWXWLRQGHVLJQDWHGE\WKH%XUHDXRI3ULVRQV
      G EHIRUHSPRQ                                                      
      G DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO
      G DVQRWLILHGE\WKH3UREDWLRQRU3UHWULDO6HUYLFHV2IILFH


                                                                           RETURN

 ,KDYHH[HFXWHGWKLVMXGJPHQWDVIROORZV




      'HIHQGDQWGHOLYHUHGRQ                                                                WR

 DW                                                         ZLWKDFHUWLILHGFRS\RIWKLVMXGJPHQW




                                                                                                      81,7('67$7(60$56+$/


                                                                              %\
                                                                                                 '(387<81,7('67$7(60$56+$/
 $2, 5HY  -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH
                             6KHHW²&ULPLQDO0RQHWDU\3HQDOWLHV
                                                                                                               -XGJPHQW²3DJH       3    RI       4
'()(1'$17 JORGE CASTANEDA-CUEVAS
&$6(180%(5 4:19-CR-6025-RMP-1
                                                CRIMINAL MONETARY PENALTIES
     7KHGHIHQGDQWPXVWSD\WKHWRWDOFULPLQDOPRQHWDU\SHQDOWLHVXQGHUWKHVFKHGXOHRISD\PHQWVRQ6KHHW

                        Assessment                   JVTA Assessment*                      Fine                        Restitution
TOTALS              $        $10.00              $          $0.00                      $          $0.00            $
                                                                                                                                 $0.00


G 7KHGHWHUPLQDWLRQRIUHVWLWXWLRQLVGHIHUUHGXQWLO                        .$QAmended Judgment in a Criminal Case(AO 245C) ZLOOEHHQWHUHG
     DIWHUVXFKGHWHUPLQDWLRQ

G 7KHGHIHQGDQWPXVWPDNHUHVWLWXWLRQ LQFOXGLQJFRPPXQLW\UHVWLWXWLRQ WRWKHIROORZLQJSD\HHVLQWKHDPRXQWOLVWHGEHORZ
     ,IWKHGHIHQGDQWPDNHVDSDUWLDOSD\PHQWHDFKSD\HHVKDOOUHFHLYHDQDSSUR[LPDWHO\SURSRUWLRQHGSD\PHQWXQOHVVVSHFLILHGRWKHUZLVHLQ
     WKHSULRULW\RUGHURUSHUFHQWDJHSD\PHQWFROXPQEHORZ+RZHYHUSXUVXDQWWR86& L DOOQRQIHGHUDOYLFWLPVPXVWEHSDLG
     EHIRUHWKH8QLWHG6WDWHVLVSDLG

    Name of Payee                                                                Total Loss**             Restitution Ordered      Priority or Percentage




                                                                    0.00                                       0.00
TOTALS                                $                                            $


G     5HVWLWXWLRQDPRXQWRUGHUHGSXUVXDQWWRSOHDDJUHHPHQW

G 7KHGHIHQGDQWPXVWSD\LQWHUHVWRQUHVWLWXWLRQDQGDILQHRIPRUHWKDQXQOHVVWKHILQHRUUHVWLWXWLRQLVSDLGLQIXOOEHIRUH WKH
      ILIWHHQWKGD\DIWHUWKHGDWHRIWKHMXGJPHQWSXUVXDQWWR86& I $OORIWKHSD\PHQWRSWLRQVRQ6KHHWPD\EHVXEMHFW
      WRSHQDOWLHVIRUGHOLQTXHQF\DQGGHIDXOWSXUVXDQWWR86& J 

G     7KHFRXUWGHWHUPLQHGWKDWWKHGHIHQGDQWGRHVQRWKDYHWKHDELOLW\WRSD\LQWHUHVWDQGLWLVRUGHUHGWKDW

      G WKHLQWHUHVWUHTXLUHPHQWLVZDLYHGIRU            G ILQH G UHVWLWXWLRQ
      G WKHLQWHUHVWUHTXLUHPHQWIRUWKH             G ILQH         G      UHVWLWXWLRQLVPRGLILHGDVIROORZV

  -XVWLFHIRU9LFWLPVRI7UDIILFNLQJ$FWRI3XE/1R
   )LQGLQJVIRUWKHWRWDODPRXQWRIORVVHVDUHUHTXLUHGXQGHU&KDSWHUV$$DQG$RI7LWOHIRURIIHQVHVFRPPLWWHGRQRU
DIWHU6HSWHPEHUEXWEHIRUH$SULO
AO 245I (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 4 — Schedule of Payments
                                                                                                     Judgment — Page   4     of       4
DEFENDANT:   JORGE CASTANEDA-CUEVAS
CASE NUMBER:   4:19-CR-6025-RMP-1

                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A     ✔ Lump sum payment of $
      G                                                            due immediately, balance due

            G    not later than                                          , or
            G    in accordance with      G     C,    G     D,     G      E, or    G F below); or

B     G     Payment to begin immediately (may be combined with                   G C,     G D, or   G F below); or

C     G     Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $                     over a period of
                         (e.g., months or years), to commence                (e.g., 30 or 60 days) after the date of this judgment; or

D     G     Payment in equal                  (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                          (e.g., months or years), to commence                (e.g., 30 or 60 days) after release from imprisonment to
            a term of supervision; or

E     G     Payment during the term of probation will commence within                 (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F     G     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureauof
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G     Joint and Several

      Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




G     The defendant shall pay the cost of prosecution.

G     The defendant shall pay the following court cost(s):

G     The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and
court costs.
